A-pp^k.                            i                         If DEC 302013
                                   S                     SEVENTH COURT OF APPEALS
vc,. '       "                     & SE\/FMTfrDlST(eiCfPEGGYCULP

A-^ptU^xLS                         •* PoTT£f? COUNT/
                          Mormu FD2 EvrENmu
                               _^ OF
                      „        Time                      ^
IbTtfEl K6N(6f?AkU? ^ukCE (sf SAID C0U(cT.
Coi^tS WCiyi APPELLATE fcU\l,u^^ pr^(                                         V

i. Tk«_ CxArl or^r rezjutrsr^ TWcdockaiuj sJedeW/vl- uj^S>
2.Th* A-ppJLk uUt n*>i be aU* J_* If/^k 4A*.
3. ApO-e.lU!U_ I.S r<LQutej>Uss(k Cx 20 lay -eyC\\&-\Qjs csrf


                            >^5o




                                                                             \
                          CL6 °

    1-1

                                S   -   o


    0



                         ^J ^




                                            til
                                            ••*
                                            ,t
                                            CM




          c
                     o
              "*>l


                     N




^

* e£-H^4